Citation Nr: 1437737	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD), exclusive of a temporary total hospitalization rating in effect from May 17, 2009 to July 31, 2009.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to March 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, this rating assigned a temporary total hospitalization rating from May 17, 2009 to July 31, 2009.

The issue of entitlement to TDIU is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has primarily been manifested by intense anxiety, depression, memory problems, flashbacks, daily distressing thoughts and memories of Vietnam combat situations, extreme vigilance, avoidance of people in general and crowds in particular, irritability, and anger.  GAF scoring on these examinations was noted to be between 41 and 47, with resulting deficiencies in most areas of work, school, family relations, judgment, thinking and mood.  


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but to higher, for PTSD have been met for the entire appeal period, exclusive of a temporary total rating in effect from May 17, 2009 to July 31, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  February 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded VA medical examinations in April 2009, June 2010, and March 2011.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and VirtualVA efolder, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

PTSD

Service connection for PTSD was established by the RO in an April 2004 rating decision.  A 30 percent rating was awarded at that time under the provisions of Code 9411.  The rating was increased to the current 50 percent rating by rating decision in February 2008.  The 50 percent rating has been maintained except for a period when a temporary total rating was awarded under the provisions of 38 C.F.R. § 4.29, which was assigned in the July 2009 rating decision that gave rise to this appeal.  That rating is not, however, part of this appeal.  The Veteran applied for an increase in disability compensation for PTSD in February 2009.  

A non-compensable evaluation for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted for PTSD with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411 (2013).  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In this decision, the Board considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment.  Ratings are assigned according to the manifestation of particular symptoms.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

The Veteran and his representative contend that his PTSD is more disabling than currently evaluated.  It is noted that psychiatric examinations have consistently given the Veteran a GAF score of 45 and it is believed that the RO has utilized criteria such as the need to take the disability picture outside the norm for veterans with the same disability rating without citation.  

A March 2009 psychological evaluation was performed by a private psychologist for the purpose of a SSA disability determination.  At that time, on mental status evaluation, the Veteran was initially nervous and restrained.  He did relax slightly as the interview progressed.  His comments were initially brief, but he became more expressive and descriptive as time drew on.  He was thoughtful and open and his eye contact was good.  He was oriented to person, place, time and process.  He had complaints of a lack of concentration, which he attributed to his hearing loss and the need for hearing aids.  Judgement and reasoning were intact.  He was cooperative.  He had a long history of work, although a similarly long period of avoiding contact with crowds or numerous work companions.  He continued to experience intense anxiety and was depressed with memory problems.  He also continued to experience ongoing symptoms of PTSD.  He was considered to be unemployable at this time, although the examiner did note that he could not lift more than 10 pounds due to non-service-connected physical disability.  The diagnoses were PTSD and major depressive disorder.  The GAF score was listed as 47, with the highest during the past year of 57.  

An examination was conducted by VA in April 2009.  At that time, it was noted that the Veteran thought of Vietnam daily, with vivid memories and images that were like flashbacks.  He had daily distressing thoughts and memories of Vietnam combat situations.  He was extremely vigilant and viewed himself as not being friendly . He tended to avoid people in general and crowds in particular.  He was often irritable, with disagreements and arguments with his wife.  He got shaky when angry and left the situation.  He got angry with strangers perhaps 2 to 3 times per week.  He had no close friends other than a friend from the military with whom he met for coffee.  He did take part in some service organizations, but mainly interacted with his wife and children.  He attended group therapy sessions regularly.  He could not stand poor drivers, and chased people down aggressively.  He was not as physically aggressive as he had been in the past, since he stopped drinking alcohol.  He enjoyed camping and occasional fishing.  He had difficulty with memory including names and needed to write things like appointments down.  He occasionally became lost or confused in strange places.  

On mental status examination it was noted that he was casually and appropriately dressed.  He was fully cooperative, with no gross abnormality of speech or ability to communicate.  Speech was of normal rate, rhythm and volume.  He avoided eye contact and his affect was constricted without overt show of emotion.  The prevailing mood was depressed, irritable, and negativistic.  Mood had been chronically down and worse since the death of his granddaughter.  He rated his mood as a 4 on a scale from 0 to 10.  He stated that he was not happy and could not enjoy himself.  He felt guilt and remorse over how he treated his wife and children while he was drinking and was angry and bitter over how the general public and VA treated him when he returned from Vietnam.  He had not been actively suicidal or homicidal.  He was unhappy with the economy and occasionally got despondent with suicidal ideation, but was not close to suicide since he stopped drinking.  He used to have homicidal thoughts toward several individuals, but no longer had intents of harming or killing anyone.  There was no evidence of delusion, hallucination or formal thought disorder.  He did not describe obsessional thinking or repetitive compulsive behaviors.  The diagnoses were PTSD and major depressive disorder.  The GAF score attributed to PTSD was 41.  This was interpreted as being indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  This was based on chronic and persistent difficulty with anger management, social withdrawal, and relationship problems in both work and non-work settings.  

The Veteran was hospitalized at a VA facility from May to July 2009.  He was referred by his outpatient treatment team for ongoing severity of PTSD symptoms and functional impairment.  Symptoms included hyperarousal, hypervigilance, increased startle response, anger and irritability, insomnia, avoidance with social isolation, emotional numbing, impaired memory of traumatic experiences, detachment from others, and re-experiencing with nightmares, flashbacks and intrusive thoughts.  He noted that anger was his biggest problem.  During the course of hospitalization, the Veteran was placed on new psychotropic medications, which he tolerated well.  He had some relief from extremes of reaction and help with sleep and keeping nightmares at bay.  He was fully engaged in all aspects of treatment and was considered to be an asset to the program and his fellow veterans.  He participated and attended all scheduled weekly group and individual activities.  On mental status examination at discharge, the Veteran was clean, groomed, casually dressed, and maintained good eye contact.  He was pleasant and cooperative.  Speech was fluent.  He described his mood as "feeling better."  His affect was mildly anxious, euthymic and dysphoric.  He was stable, appropriate, interactive, and thought process was linear, coherent, and oriented.  Thought content was appropriate and interactive.  There was no suicidal or homicidal ideation and no auditory or visual hallucinations.  Judgment and insight were sound.  The pertinent psychiatric diagnoses were PTSD and major depressive disorder.  The GAF score was 40 on admission and 45 on discharge.  

An examination was conducted by VA in July 2010.  At that time, on mental status examination he presented with good hygiene and stated that he had always had road rage when driving.  He related that he had panic attacks twice per week, mostly in his sleep when he found himself waking up tremulous and with diaphoresis.  This also occurred occasionally while he was driving.  He stated that he lost control of his impulses once in a while, as evidence by a recent gun purchase that he had made without giving the purchase much thought.  He averaged four to five hours of sleep per night.  The Veteran was oriented as to person, place, time, self, and situation.  He had a mildly agitated appearance.  He described his mood as "not real good." Affect was moderately constricted.  Eye contact was "mostly good."  Speech was of normal rate, rhythm and volume, but with an irritated tone.  He was mildly agitated, but cooperative and ultimately became fairly friendly.  He denied current or recent suicidal ideation, homicidal ideation, paranoid ideation, hallucinations, or delusions.  Thought process was linear, with thoughts adequately organized.  Short term memory was impaired, but long term memory was intact.  There was no obsessive or ritualistic behavior noted.  The examiner stated that the Veteran met all of the criterion for a diagnosis of PTSD and that this interfered with social functioning and would interfere with occupational functioning if he were still employed, particularly his anger.  The diagnosis was PTSD, with a current GAF score of 45.  The examiner noted that the Veteran's PTSD would make it difficult to get along with people and would make working difficult, but that, in and of itself, it would not make gainful employment impossible.  The Veteran was not, however, employable, due to a combination of PTSD and physical condition with limited mobility and neck pain.  The examiner stated that the Veteran's PTSD resulted in deficiencies in most areas of work, school, family relations, judgment, thinking and mood.  The examiner elaborated that the Veteran had anger problems, that were somewhat relieved by medication, poor impulse control that impacted his thinking and judgment, less positive interactions with his wife, and episodes of road rage.  While the Veteran's physical limitations might contribute more to his inability to maintain employment, it was considered that it would be difficult for him to go back to work in part because of his difficulty getting along with people due to his PTSD.  

VA outpatient treatment records show that the Veteran continues to attend therapy sessions and obtain treatment for his PTSD.  On examination in January 2011, it was noted that he did not sleep well due to nightmares.  

The Board has reviewed the entire evidence of record since the Veteran submitted his February 2009 claim for an increased rating for PTSD and finds that the Veteran more nearly approximates the criteria for a rating of 70 percent.  In this regard, it is noted that on examination in March 2009 it was noted that he experienced intense anxiety, was depressed with memory problems, and had ongoing symptoms of PTSD.  On April 2009 VA examination he had symptoms of flashbacks, daily distressing thoughts and memories of Vietnam combat situations, extreme vigilance, avoidance of people in general and crowds in particular, was often irritable, and became shaky when angry with strangers perhaps 2 to 3 times per week.  GAF scoring on these examinations was noted to be 47 and 41, which represents serious symptomatology.  Within a month of the April VA examination, the Veteran needed hospitalization for his psychiatric disability for two months.  In July 2010, the examiner opined that the Veteran's PTSD resulted in deficiencies in most areas of work, school, family relations, judgment, thinking and mood, and gave detailed rationale for this opinion.  Under these circumstances, a rating of 70 percent is deemed appropriate.  The record does not, however demonstrate total disability as a result of PTSD.  During examinations, the Veteran was been noted to experience difficulty with anger management, social withdrawal and relationship problems in both work and non-work settings.  He has described road rage.  He has, however, noted to have stopped drinking with no homicidal thoughts.  There has been no indication of a formal thought disorder, and his thoughts have been adequately organized.  There is no obsessional thinking or repetitive compulsive behaviors.  Psychiatric findings do not approximate the degree of severity required for a higher evaluation.  Total occupational and social impairment has not been demonstrated.  For this reason, a 100 percent schedular evaluation is not warranted.  


Extraschedular Considerations

The Board has considered whether an extraschedular evaluation would be warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested flashbacks, difficulty sleeping, panic attacks, anxiety, stress, irritability, anger, and depression.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  Also, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.


ORDER

Exclusive of a temporary total hospitalization rating in effect from May 17, 2009 to July 31, 2009, an increased rating of 70 percent for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The remaining issue on appeal is entitlement to TDIU.  It is noted that, in addition to PTSD, the Veteran is service connected for tinnitus, rated 10 percent disabling; tinea pedis and tinea corporis, rated zero percent disabling; bilateral hearing loss, rated zero percent disabling; and erectile dysfunction, rated zero percent disabling.  He is also entitled to special monthly compensation on account of loss of use of a creative organ.  Prior to the increased rating noted herein, the Veteran's combined service-connected disability compensation was 60 percent.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of service-connected disability, and employment and educational background.  It must be shown that service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

As the Board has increased the rating of the Veteran's service-connected PTSD herein, he now meets the schedular requirement for consideration of TDIU without need for consideration of entitlement on an extraschedular basis.  As the RO has not had the opportunity to adjudicate this matter given this new set of circumstances, the case must be returned for such consideration.  

Accordingly, the case is REMANDED for the following action:

Following any further development deemed necessary, the RO should re-adjudicate the issue of entitlement to a TDIU, in view of the increased rating assigned to PTSD herein.  If the decision remains unfavorable to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

						(CONTINUED ON NEXT PAGE)

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


